Case: 19-13420   Date Filed: 07/24/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13420
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:19-cr-00007-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


DOMONTEZ JOHNSON,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 24, 2020)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
              Case: 19-13420     Date Filed: 07/24/2020   Page: 2 of 2



      C. Troy Clark, appointed counsel for Domontez Johnson in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Johnson’s conviction and sentence are AFFIRMED.




                                         2